 
Exhibit 10.1


LICENSE AGREEMENT


THIS LICENSE AGREEMENT ("License") is made as of the Effective Date by and
between Nefco Petroleum, LLC, a California limited liability company with
offices at 477 Offarrel Street #502, San Francisco, CA, 94010 (hereinafter
referred to as ("Licensor") and Precision Petroleum Corp, a Nevada corporation
with offices located at 624 W. Independence, Suite 101, Shawnee, OK  74804
(hereinafter referred to as "Licensee").
 
W I T N E S E T H


WHEREAS, Licensor is a California limited liability company formed for the
purpose of manufacturing and leasing of certain proprietary equipment and
processes relevant to the “frackless” drilling and mineral extraction technology
commonly known as Direction Frackless Technologies (hereinafter “DFT Systems”);
and


WHEREAS, Licensee wishes to license from Licensor the use, manufacturing,
leasing, sublicensing, and other business development related to DFT Systems and
equipment for operations in the Worldwide; and


WHEREAS, Licensor owns certain proprietary technology, intellectual property,
equipment and processes related to the DFT Systems and wishes to license to
Licensee the right to use the DFT Systems in their lease operations;


NOW, THEREFORE, in consideration of the mutual benefits of the covenants and
restrictions herein contained, Licensor and Licensee hereby agree as follows:


ARTICLE I: RECITALS AND DEFINITIONS


Section 1.01 -- Recitals: The above recitals and identification of parties is
true and correct.


Section 1.02 -- Definitions: The following definitions shall apply:


(1)  
Acceptance Date: The term "Acceptance Date" shall mean the date the DFT Systems
are accepted by Licensee as provided under this License.



(2)  
Documentation: The term "Documentation" shall mean that certain DFT User's Guide
including all updates thereto.

 
(3)  
Effective Date: The term "Effective Date" shall mean the date this License is
signed by Licensor.

 
(4)  
Implement: The term "implement" and variants thereof (including, but not limited
to, the terms "implementation", "implementing" and "implemented") shall mean to
deliver and make available for user access.

 
(5)  
License Fee: The term "License Fee" shall mean that certain fee charged to
Licensee by Licensor for the license granted to Licensee by Licensor under this
License.

 
(6)  
Term: The term “Term” shall have the meaning set forth in Section 4.01 of this
License.



 
 

--------------------------------------------------------------------------------

 
 
(7)  
Territory: The term “Territory” shall mean a worldwide territory for any use
assumed under the License.


ARTICLE II: SCOPE OF LICENSE


Section 2.01 -- Grant of License: Licensor hereby grants to Licensee an
exclusive and non-transferable license to use the DFT Systems in the Territory
for whatever use it sees fit.


Section 2.02 – Sub-Licenses and Lessees:  It is understood, by both parties,
that understood within the purpose and intent of the license is to allow
Licensee to do business as a leasing operation in the Territory.  Licensor
agrees and understands that such leasing operations shall result in limited
sub-licenses to Licensee’s lessees and that Licensee will not be in possession
of the DFT Systems at all times.


Section 2.03 – Affiliate Disclosure:  Licensee shall fully disclose to Licensor,
in writing, the identity of any affiliated customer in which Licensee or an
affiliate of Licensee has equity or other business interest or in which the
principals of Licensee or of an affiliate of Licensee have a family relation
(“Affiliated Entities”).


Section 2.04 -- Acceptance: Licensor shall deliver the DFT Systems. Upon
delivery of the DFT Systems, Licensor shall demonstrate same to Licensee. Upon
completing the successful demonstration of the DFT Systems, the DFT Systems
shall be deemed delivered to and accepted by Licensee.


ARTICLE III: PAYMENT


Section 3.01 – License Fees:  Licensee shall pay to Licensor a five percent (5%)
royalty for the entire length of this Licensing Agreement. The minimum Royalty
for the renewal term, if any, shall be determined in Licensor’s sole discretion
at the time of delivery of a Renewal Notice.  Payments shall be due no later
than forty five (45) days from the ending of each quarter, beginning exactly
twelve (12) months from the Execution Date.


Section 3.02 – Minimum Royalty. The Minimum Guarantee of USD $125,000.00 is
payable in scheduled payments as attached in Schedule __. Upon execution of this
Agreement the Licensee shall pay to Licensor USD $5,000.00 and the remaining
royalty payment is payable as attached in Schedule __. Under no circumstances
shall any payment of the minimum royalty hereunder be refundable.
 
Section 3.03 - Costs:  All costs associated with the DFT Systems and equipment
shall be borne by the Licensee.


Section 3.04 -- Taxes: Licensee shall pay any and all applicable taxes.


Section 3.05 – Payments: All payments required of Licensee hereunder shall be
made to Licensor in United States Dollars via wire transfer, or in such other
manner as Licensor shall designate, as follows:
 


 
 

--------------------------------------------------------------------------------

 
 
If paying by wire:
 
(Payee)
 
Bank Name:
 
Account #
 
Account name:
 
ABA:
 
Swift Code:
 
ARTICLE IV: TERM


Section 4.01 -- Term: The initial Term shall be ten (10) years, starting as of
the Effective Date. For purposes of this License, the term "Effective Date"
shall be the date this License is executed by Licensee.  Thereafter, Licensee
may renew this Agreement for one (1) additional term of ten (10) years with
Licensor’s written approval, providing that the following conditions are met;
(a) Licensee notifies Licensor of its desire to renew this Agreement no later
than March 1, 2022 (the “Renewal Notice”); (b) Licensee has fully complied with
its obligations pursuant hereto; AND (c) Licensor has approved, in writing, such
additional term of ten (10) years within sixty (60) days of receipt of the
Renewal Notice.


Section 4.02 – Annual Period:  The period ending twelve (12) months after the
Execution Date and each twelve (12) month period thereafter, during the term of
this Agreement, shall be referred to herein as an “Annual Period.”


Section 4.03 – Inventory Upon Expiration:  The Parties hereby agree and
understand that upon expiration of the Term whereby no Renewal Notice is
delivered or accepted, Licensee shall take such actions to sell or otherwise
dispose of its inventory related to DFT Systems within a reasonable time not to
exceed six (6) months.


ARTICLE V: BOOKS AND RECORDING


Section 5.01 – Sales Reports and Plans:  Licensee shall deliver to Licensor, a
statement (“Quarterly Statement”) indicating, by month all revenues created from
Licensee’s use of the DFT Systems during the applicable period.  Quarterly
Statements shall be due no more than forty five (45) days from the end of each
quarter.  For purposes of timing, quarters shall be calculated beginning on the
Execution Date stated as determined herein.
 
Section 5.02 – Audit: Licensee shall prepare and maintain complete and accurate
books of account and records covering all transactions relating to this
Agreement. Licensor’s representatives may, from time to time, but not to exceed
one (1) time per year, during regular business hours on reasonable advance
notice, during the term of this Agreement and for 3 years thereafter, audit such
books of account and records and examine and copy all other documents and
material in the possession or under the control of Licensee with respect to the
subject matter and the terms of this Agreement.  Such audits as references under
this Section 5.02 shall only be performed by a nationally certified CPA.
 
ARTICLE VI: WARRANTY


Section 6.01  – Licensee’s General Representations and Warranties:


Licensee hereby Represents and warrants as follows:


(a) Licensee is a corporation duly organized and existing and in good standing
under the laws of the State of Nevada, and no proceedings for the liquidation or
dissolution of Licensee are pending or contemplated;


 
 

--------------------------------------------------------------------------------

 
(b) There is no action, suit or proceeding pending or threatened against or
affecting Licensee before or by any court, administrative agency or other
governmental authority which in any way will impair Licensee's ability to
perform all of its obligations under, or which otherwise brings into question
the validity of the transactions contemplated by this License;


(c) Licensee's execution, delivery, and performance of this License have been
duly authorized by all appropriate action on the part of Licensee and the
License constitutes valid and binding obligations of Licensee and is enforceable
against Licensee in accordance with the terms thereof, except as the same may be
limited by bankruptcy, insolvency, reorganization, moratorium or other laws or
equitable principals of general application relating to or affecting creditors'
rights generally;


(d) Neither the execution and delivery by Licensee of the License nor the
consummation by Licensee of the transaction contemplated hereby conflicts with
or results in a breach of any of the provisions of the certificate of
incorporation or bylaws of Licensee, or of any applicable law, judgment, order,
writ, injunction, decree, rule or regulation of any court, administrative agency
or other governmental authority, or of any agreement or other instrument to
which Licensee is a party or by which it is bound, or constitutes a default
under any provision thereof;


(e) No consent, or approval or other authorization of, or by, any court,
administrative agency or other governmental authority is required in connection
with the execution, delivery or performance by Licensee of, or the consummation
by Licensee of, the transactions contemplated by this License.


Section 6.02 – Licensor’s General Representations and Warranties: Licensor
hereby Represents and warrants as follows:


(a) Licensor is a limited liability company duly organized and existing under
the laws of the State of California, is duly authorized to do business and in
good standing in all states where it conducts business, and is not subject to
any pending, or contemplated proceedings for the liquidation or dissolution of
Licensor;


(b) There is no action, suit or proceeding pending or threatened against or
affecting Licensor before or by any court, administrative agency or other
governmental authority which in any way will impair Licensor's ability to
perform all of its obligations under, or which otherwise brings into question
the validity of the transactions contemplated by this License;


(c) Licensor's execution, delivery, and performance of this License have been
duly authorized by all appropriate corporate action on the part of Licensor and
this License constitutes a valid and binding obligation of Licensor and is
enforceable against Licensor in accordance with its terms, except as the same
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
laws or equitable principals of general application relating to or affecting
creditors' rights generally;


(d) Neither the execution and delivery by Licensor of the License nor the
consummation by Licensor of the transaction contemplated hereby conflicts with
or results in a breach of any of the provisions of the certificate of
incorporation or bylaws of Licensor, or of any applicable law, judgment, order,
writ, injunction, decree, rule or regulation of any court, administrative agency
or other governmental authority, or of any agreement or other instrument to
which Licensor is a party or by which it is bound, or constitutes a default
under any provision thereof;


(e) No consent, or approval or other authorization of, or by, any court,
administrative agency or other governmental authority is required in connection
with the execution, delivery or performance by Licensor of, or the consummation
by Licensor of, the transactions contemplated by this License.


 
 

--------------------------------------------------------------------------------

 
Section 6.03 – Licensor Representations and Warranties related to the DFT
Systems.


(a) Licensor represents and warrants that the DFT Systems, as initially
delivered and as modified from time to time by Licensor during the Term, conform
to their specifications as set forth in the Documentation, be bug, virus, and
defect free, and perform as Represented.


(b) Licensor shall employ its best efforts in performing its obligations under
this License. Licensor shall at all times comply with, and ensure that the DFT
Systems comply with all applicable laws, rules, regulations or orders.


(c) Licensor represents and warrants that the DFT Systems in no way infringe
upon the patents or intellectually property of any third party, and that
Licensee’s use and enjoyment of the DFT Systems in no way shall be hampered or
otherwise obstructed by claims from third parties.


ARTICLE VII: INTELLECTUAL PROPERTY


Section 7.01 -- Ownership and Title: Nothing in this License shall be construed
as granting any right, title, or interest in and to the DFT Systems, or
Documentation other than the license rights expressly granted by this License.
All ownership rights to patents, copyrights, trademarks and trade secrets and
Documentation shall be and remain the exclusive property of Licensor.  At no
time shall Licensee place, or allow to be placed, a lien or any other
encumbrance on the DFT Systems or the equipment without the express written
consent of Licensor.


Section 7.02 -- Reverse Engineering: Licensee shall not reverse engineer, in
part or in full, the DFT Systems, Equipment or Documentation related
thereto.  Licensee shall take all step reasonably required to ensure that
lessees of the equipment are equally restrained from reverse engineering the DFT
Systems, Equipment or Documentation related thereto.


Section 7.03 -- Confidentiality: Licensee hereby acknowledges that the DFT
Systems and Documentation related thereto may contain information that may be
trade secret and proprietary to Licensor. Licensee hereby agrees not to disclose
such information except to persons and organizations expressly authorized by
Licensor to receive such information. Licensee shall not remove or alter any
copyright notices or proprietary legends affixed by Licensor to the DFT Systems,
Equipment and Documentation related thereto and Adaptations. The foregoing
confidentiality obligation shall not apply to any item of information with
respect to which on or more of the following conditions applies:


(i) The information was known to Licensee at the time of disclosure to Licensee
of such information by Licensor;


(ii) The information becomes generally known in the industry other than through
the acts or omissions of Licensee;


(iii) The information is disclosed to Licensee without confidentiality or use
restriction by a third party having the right to disclose the same to Licensee
without obligation to Licensor;


(iv) The information is independently developed by Licensee without reference to
Licensor’s information; and


(v) The information’s disclosure is required by government agency or court
order, and after receiving notice of the disclosure demand from Licensee,
Licensor fails to obtain a protective order to protect its confidentiality.


 
 

--------------------------------------------------------------------------------

 


ARTICLE VIII: TERMINATION AND POST-TERMINATION RIGHTS


Section 8.01 – Termination For Cause: This License may be terminated for cause
as follows:


(1) Noncompliance: Except as otherwise provided in this Section 8.01, this
License may be terminated by either party for cause upon forty-five (45) days
prior written notice to the other party, if the other party fails to fulfill any
of its obligations under this License and further fails to cure its default
prior to the expiration of said notice period.


(2) Failure to Remit Payment: Licensor may terminate this License on ten (10)
days prior written notice if Licensee fails to remit any Payment as prescribed
herein and further fails to cure its default within ten (10) business days after
its receipt of written notice describing such default.


(3) Bankruptcy: Either party may terminate this License upon thirty (30) days
prior written notice if any proceeding under any bankruptcy act, domestic or
foreign, is commenced against the other party or the other party becomes
insolvent, makes a general assignment for the benefit of creditors, suffers or
permits the appointment of a receiver for any of its assets, or has wound up or
liquidated, voluntarily or otherwise.


(4) Breach of Warranty or Representation: Either party may terminate this
License upon thirty (30) days prior written notice if any Representation or
warranty made by the other party herein, or in any document or certificate
furnished by it in connection with this License shall prove to be incorrect in
any material respect when given.


Section 8.02 – Termination Without Cause: After the eighteenth (18th) month of
the Term, Licensee shall have the right to terminate this License without cause
upon thirty (30) days prior written notice to Licensor.


Section 8.03 – Obligations Based Upon the Content of This Agreement:  If, for
any reason, this Agreement is terminated or breach, the terminating and/or
breaching party shall bear all expenses and damages related to any third party
agreement between the Licensee and a third party lessee.
 
Section 8.04 – Licensor Remedies for Default: Upon the occurrence of a condition
giving the Licensor the right to terminate this License for cause under Section
8.01 above is treated as termination for cause, in addition to having the right
to terminate this License, Licensor may:


(1) Demand return of the DFT Systems licensed to Licensee hereunder. In the
event Licensor demands the return of the DFT Systems, and Licensee fails to
return the same within thirty (30) days of such demand, Licensor, at its sole
option, may, with notice and process of law, enter upon the premises where such
DFT Systems are located and take possession of and remove such DFT Systems.


(2) Demand payment of all amounts payable under this License as and when the
same become due and payable; provided that if the termination event occurs
during the first seventeen (17) months of the Term, the maximum payable under
this provision shall be those amounts that are due through what would have been
the eighteenth (18th) month of the Term, and provided further that if the
termination event occurs after the seventeenth (17th) month of the Term, then
the maximum payable under this provision shall be those amounts that are due
through the three (3) calendar months following the termination date.


(3)  Demand assignment of any and all third party agreements between Licensee
and any third party.  In the event, Licensor demands the assignment of said
agreements, and Licensee fails to assign the same within thirty (30) days of
such demand, Licensor, at its sole option, may, with notice and process of law:


 
 

--------------------------------------------------------------------------------

 
(a)  
enter upon the premises where such DFT Systems are located and take possession
of and remove such DFT Systems; or



(b)  
demand any third party under contract with Licensee to direct all payments due
therefrom to Licensor until the end of the third party agreement.



(4) Exercise any other right or remedy which may be available to Licensor under
applicable law.


(5) Licensee shall be liable for all reasonable expenses incurred by reason of
the occurrence of any event of default, breach of this License Agreement or the
exercise of Licensor's remedies with respect thereto. Whenever any License Fee
is not paid when due hereunder, Licensee shall pay interest accruing thereon at
the highest interest rate by law from the time such License Fee was due until it
is paid.


Section 8.05 – Licensee Remedies for Default: Upon the occurrence of a condition
giving the Licensee the right to terminate this License for cause under Section
8.01 above, or upon a termination event under Section 8.03 that is treated as
termination for cause, in addition to having the right to terminate this
License, Licensee may:


(1) Exercise any and all rights Licensee may have at law or in equity under
applicable law, including, without limitation, the right to seek specific
performance by Licensor of its obligations under this License; and


(2) Licensor shall be liable to Licensee for all reasonable expenses incurred by
reason of the occurrence of any event of default or the exercise of Licensee’s
remedies with respect thereto, including any damages derived from any lease
agreement between Licensee and any third party lessee.


ARTICLE IX: INDEMNIFICATION


Section 9.01 – Licensee’s Indemnity Obligations: Licensee shall indemnify,
protect, save and keep harmless the Licensor its assignees, successors or
transferees, and their respective employees, officers and/or agents (herein
"Indemnified Persons" for purposes of this Section 9.01), from and against any
and all liabilities, demands, actions, causes of action, damages, suits in
equity of whatever kind or nature, penalties, claims, suits, costs, and expenses
and disbursements, including legal expenses of any kind and nature imposed on,
incurred by, or asserted against the Indemnified Persons arising out of the
leasing, ownership, use, operation and transportation, and acts or omissions of
Licensee in connection with its use of the DFT Systems during the term this
License and any other matter connected therewith,  to the extent arising out of
the acts, omissions, or product liability obligations of Licensor.


Section 9.02 – Licensor’s Indemnity Obligations: Licensor shall indemnify,
protect, save and keep harmless the Licensee its assignees, successors or
transferees, and their respective employees, officers and/or agents
("Indemnified Persons" for purposes of this Section 9.02), from and against any
and all liabilities, demands, actions, causes of action, damages, suits in
equity of whatever kind or nature, penalties, claims, suits, costs, and expenses
and disbursements, including legal expenses of any kind and nature imposed on,
incurred by, or asserted against the Indemnified Persons to the extent arising
out of the acts or omissions of Licensor, including, without limitation, any
alleged infringement or misappropriation of the intellectual property rights of
any third party.


 
 

--------------------------------------------------------------------------------

 
9.03 – Defense Obligations of the Indemnifying Party: Subject to the limitations
set forth in this Section, Licensor and Licensee (each an “Indemnifying Party”
as set forth in Sections 9.01 and 9.02 above) shall assume control of the
defense of any claim asserted by any third party (“Third Party Claim”) that
falls within the scope of their respective indemnity obligations under Sections
9.01 and 9.02 above. In connection with such defense, the Indemnifying Party
shall appoint lead counsel for such defense, in each such case at its expense.
Notwithstanding anything appearing to the contrary in this License, the
Indemnifying Party shall not assume or maintain control of the defense of any
Third-Party Claim but shall pay the fees and expenses of counsel retained by the
Indemnified Persons if (i) the Third Party Claim relates to or arises
in  connection with any criminal proceeding, action, indictment, allegation or
investigation, (ii) an adverse determination with respect to the Third Party
Claim would be detrimental in any material respect to the Indemnified Person’s
reputation or future business prospects, (iii) the Third Party Claim seeks an
injunction or equitable relief against the Indemnified Person or (iv) the
Indemnifying Party has failed or is failing to prosecute or defend vigorously
the Third-Party Claim. If the Indemnifying Party shall assume control of the
defense of any Third-Party Claim in accordance with the above provisions, the
Indemnifying Party shall obtain the prior written consent of each Indemnified
Person before entering into any settlement of such Third- Party Claim, if the
settlement does not expressly and unconditionally release an Indemnified Person
from all liabilities and obligations with respect to such Third- Party Claim or
the settlement imposes injunctive or other equitable relief against an
Indemnified Person. Each Indemnified Person shall be entitled to participate in
the defense of any Third-Party Claim and to employ counsel of its choice for
such purpose. The fees and expenses of such separate counsel shall be paid by
the Indemnifying Party. This obligation shall include the obligation to pay the
reasonable fees and expenses of such separate counsel (i) incurred by a
Indemnified Person after it has given notice of such Third-Party Claim to the
Indemnifying Party and (ii) prior to the date, the Indemnifying Party fails or
refuses to acknowledge that it will have an indemnity obligation for such
Third-Party Claim (and any losses, liabilities, costs and expenses relating
thereto) as provided hereunder or (iii) if Representation of both the
Indemnifying Party and the Indemnified Person by the same counsel would, under
applicable code or rules of professional conduct or responsibility, create a
conflict of interest. Each party shall cooperate, and cause its Affiliates to
cooperate, in the defense or prosecution of any Third-Party Claim and shall
furnish or cause to be furnished such records, information and testimony, and
attend such conferences, discovery proceedings, hearings, trials or appeals, as
may be reasonable requested in connection therewith.


Section 9.04 – Survival: All indemnities contained in any Section of this
License, including this Article 9.04, shall continue in full force and effect
notwithstanding the expiration or other termination of this License and are
expressly made for the benefit of, and shall be enforceable by any and all of
the Indemnified Persons.


Section 9.05 – Further Assurances: The parties hereto, at any time and from time
to time, following the execution hereof shall execute and deliver all such
further instruments or documents and take all such further action as may be
reasonably necessary or appropriate in order to more effectively carry out the
intent and purpose of this indemnification provision of this License.


Section 9.06 -- Limitation of Damages: Licensor shall not be liable for any lost
profits, or incidental or consequential damages resulting from, or arising out
of, implementation, access or use of the DFT Systems and/or Documentation
related thereto by Licensee. Licensor shall not be liable for any failure to
perform its obligations under this License because of circumstances beyond the
control of Licensor, which such circumstances shall include (without limitation)
natural disaster, terrorism, labor disputes, war, declarations of governments,
transportation delays, failure of the Equipment, telecommunications failure and
misuse of the DFT Systems and/or Documentation related thereto by Licensee, its
employees, Representatatives, agents or by parties of any lease agreement with
Licensee.


Section 9.07 -- Continuation: The terms and provisions of this ARTICLE IX shall
survive termination of this License.


 
 

--------------------------------------------------------------------------------

 
ARTICLE X – DISPUTE RESOLUTION


Section 10.01 – Alternative Dispute Resolution: With the exception of disputes
over the payment of fees are where injunctive relief is sought, all disputes
which arise in connection with, or are related to this License, or any breach
thereof, shall be resolved by binding arbitration if the parties are first
unable or unwilling to resolve it by non-binding mediation. Mediation and
arbitration under this License shall be subject to the following provisions:


(a) In the event of a dispute under this License, either party may send written
notice to the other that a disagreement exists, and the parties shall use their
best efforts to resolve the disagreement. If the disagreement is not resolved
within thirty (30) days after receipt of such notice, then either party may
request that the parties try to resolve the disagreement by non-binding
mediation in accordance with the then-current J.A.M.S./ENDISPUTE Commercial
Dispute Resolution Procedure for mediation by a single mediator except as
otherwise explicitly set forth in this Section. If both parties agree to mediate
the dispute, a neutral third party mediator will be selected by the parties.
Each party will bear its own costs and share the cost of the mediation. The
mediation will take place as soon as possible but no later than thirty (30) days
after mediation is requested under this License.


(b) In the event informal discussions and non-binding mediation fail to resolve
a dispute for which mediation is required, or if either party refuses to
participate in mediation, such dispute shall be settled by binding arbitration
in accordance with the applicable state law, the rules of practice and procedure
for the arbitration of commercial disputes of J.A.M.S./ENDISPUTE or any
successor thereof ("J.A.M.S."), and the "Special Rules" set forth below. In the
event of any inconsistency, the Special Rules shall control. Judgment upon any
arbitration award may be entered in any court having jurisdiction. Any party to
this License may bring an action, including a summary or expedited proceeding,
to compel arbitration of any controversy or claim to which this License applies
in any court having jurisdiction over such action.


(c) The arbitration shall be conducted by video conference or at a location that
is mutually acceptable to the parties, and administered by J.A.M.S. who will
appoint an arbitrator. If J.A.M.S. is unable or legally precluded from
administering the arbitration, then the American Arbitration Association will
serve. All arbitration hearings will be commenced within 90 days of the demand
for arbitration. Further, the arbitrator shall only, upon a showing of cause, be
permitted to extend the commencement of such hearing for up to an additional 60
days.


Section 10.02 – Construction of Arbitral Intent: Nothing in this arbitration
provision shall be deemed to (i) limit the applicability of any otherwise
applicable statutes of limitation or repose and any waivers contained in this
arbitration provision; or (ii) limit the right of the parties (1) to exercise
self help remedies, or (2) to obtain from a court provisional or ancillary
remedies such as (but not limited to) injunctive relief, writ of possession or
the appointment of a receiver. A party may exercise such self help rights, or
obtain such provisional or ancillary remedies before, during or after the
pendency of any arbitration proceeding brought pursuant to this License, or any
related instrument, agreement or document. Neither this exercise of self help
remedies nor the institution or maintenance of an action for injunctive relief
shall constitute a waiver of the right of any party, including the plaintiff in
any such action, to arbitrate the merits of the controversy or claim occasioning
resort to such remedies.


ARTICLE XI - MISCELLANEOUS


Section 11.01 -- Assignment: Licensee shall not assign, sublicense, subcontract,
transfer, pledge, hypothecate or otherwise dispose of this License, or any
interest herein, without Licensor's written consent.


Section 11.02 -- Entire Agreement: Excepting the Maintenance Agreement, this
License contains the entire understanding of the parties and supersedes previous
verbal and written agreements between the parties concerning the DFT Systems.


 
 

--------------------------------------------------------------------------------

 
Section 11.03 – Non-solicitation: Neither party shall solicit for employment the
officers, employees, Representatives, or independent contractors of the other
party at any time during the Term of this License or for a period of twelve (12)
months thereafter.


Section 11.04 -- Amendments and Modifications: Waivers, alterations,
modifications or amendments of a provision of this License shall not be binding
as to either party unless such waiver, alteration, modification or amendment is
in writing and signed by an authorized Representative of both parties.


Section 11.05 -- Severability: If a provision of this License is rendered
invalid by legislation, or by a court of last resort, the remaining provisions
shall remain in full force and effect.


Section 11.06 -- Captions: The headings and captions of this License are
inserted for reference convenience and do not define, limit or describe the
scope or intent of this License or any particular Section, paragraph, or
provision therein.


Section 11.07 – Counterparts: Except as otherwise provided in this License, this
License may be executed in multiple counterparts, each of which shall be an
original, but which together shall constitute one and the same instrument.


Section 11.08 -- Governing Law: This License shall be governed by the laws of
the State of New York.


Section 11.09 -- Notice: All communications shall be in writing. Notices shall
be deemed delivered when delivered by hand or by Certified or Registered Mail --
Return Receipt Requested - to the addresses set forth below for Licensor and to
the address set forth on the signature page of this License for Licensee. Notice
shall be deemed given on the date of receipt - as evidenced in the case of
Certified or Registered Mail by Return Receipt.
 
If to Licensor:


Nefco Petroleum LLC
477 Offarrel Street #502
San Francisco, CA, 94010
 
If to Licensee:
 
Precision Petroleum Corp.
624 W. Independence, Suite 101,
Shawnee, OK  74804



Section 11.10 -- Pronouns/Gender: Pronouns shall refer to the masculine,
feminine, neuter, singular or plural as the context shall require.


Section 11.11 -- Relationship of the Parties: It is agreed that the relationship
of the parties is primarily that of Licensor and Licensee as it pertains to this
License. Nothing herein shall be construed as creating an employment
relationship, or an agency relationship between the parties, or as authorizing
either party to act as agent for the other. Each party shall maintain its
separate identity.


 
 

--------------------------------------------------------------------------------

 
Section 11.12 -- Bankruptcy: If either party must institute, defend, appear or
attend a bankruptcy proceeding as a result of the filing of bankruptcy by the
other party, fees and expenses shall be born by the filing party. If either
party has a bankruptcy proceeding filed against it, the other party shall
recover attorneys’ fees, expert witness fees, and other costs incurred in
connection with the bankruptcy proceeding, hearing or trial. If Licensor becomes
subject to a bankruptcy proceeding and the DFT Systems are removed from the
possession of Licensee as a result thereof, Licensee shall be entitled to
reimbursement from Licensor at the pro rata rate for each day thereafter of the
then current Term in which Licensee does not have possession of the DFT Systems.


Section 11.13 -- Waiver: Waiver of breach of this License shall not constitute
waiver of another breach. Failing to enforce a provision of this License shall
not constitute a waiver or create an estoppel from enforcing such provision.


Section 11.14 -- Litigation Expense: In the event of litigation or arbitration
arising out of this License, the prevailing party shall be entitled to recover
its attorneys’ fees and costs associated
with litigation.

 
IN WITNESS WHEREOF, this License has been executed as of the date first written
above.
 
LICENSOR:
 
Nefco Petroleum, LLC
       
By:
/s/ R. Goldstein   Name/Title R. Goldstein, Director   Date: April 18, 2013    
   

 
 

     
WITNESSES: 
/s/         


 
 
LICENSEE:
 
Precision Petroleum Corp
       
By:
/s/ Jim Graham   Name/Title Jim Graham, President   Date: April 18, 2013        


 

     
WITNESSES: 
/s/         




 
 

--------------------------------------------------------------------------------

 